Citation Nr: 1618978	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  14-06 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA nonservice-connected pension benefits in the calculated amount of $31,080.00, to include the question of whether the debt was properly created.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1965 to October 1967. 

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2013 administrative decision in which the Committee on Waivers and Compromises (Committee) denied a waiver of recovery of an overpayment of pension benefits in the amount of $63,268.00.  The Veteran filed a notice of disagreement on September 18, 2013.  The RO issued a statement of the case (SOC) on October 28, 2013.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals), on February 10, 2014.  In March 2014, the RO issued a supplemental SOC (SSOC) reflecting to consideration of the Veteran's additional contentions in the substantive appeal.

The Board notes that, although the Veteran's substantive appeal was not timely filed, the RO accepted it as timely because the Vetera noted on his substantive appeal that he did not receive the SOC until January 21, 2014.  

This appeal is now being processed utilizing the paperless, electronic, Veteran Benefits Management System (VBMS) and Virtual VA claims processing systems.  

On March 21, 2016, the Veteran failed to report for a scheduled Board video-conference hearing.  The Veteran submitted a statement in April 2016, indicating that he had forgotten to appear at the scheduled Board hearing but wished his claim to continue to the Board.  As such, his Board hearing request has been deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

For reasons expressed below, the matter on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required..



REMAND


The Board's review of the claims file reveals that further AOJ action in this appeal is warranted.

The Veteran is seeking a waiver of recovery of an overpayment of VA nonservice-connected pension benefits.  The reveals that the Veteran was awarded nonservice- connected pension benefits effective May 1, 2009.  The Veteran indicated on his application form that he was in receipt of $674.00 a month from Social Security; also attaching a letter from the Social Security Administration indicating that he received that amount.  A May 11, 2009 letter indicating that the Veteran's claim for pension was granted and that the Veteran had $0.00 monthly income.

The Veteran has challenged the validity of the debt, alleging that the debt was created due to an administrative error made by VA, and not due to any fault on his part.  In this regard, in a statement dated in January 2014, the Veteran asserted that he was "overpaid SSI due to his receipt of VA benefits" (attaching a check indicating overpayment); this led him to believe that VA and the Social Security Administration (SSA) coordinated benefits.  In February 2014, the Veteran further contended that he was informed by SSA that receipt of Social Security benefits would not impact his VA benefits.

Administrative errors include all administrative decisions of entitlement, whether based upon mistake of fact, misunderstanding of controlling regulations or instructions, or misapplication of law.  VAOPGPREC 2-90 (July 17, 1989), 55 Fed. Reg. 27757 (1990).  Sole administrative error connotes that the Veteran neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the Veteran's actions nor his or her failure to act must have contributed to payment pursuant to the erroneous award.  38 U.S.C.A. §5112(b)(9), (10) (West 2014); 38 C.F.R. § 3.500(b)(2) (2015); Jordan v. Brown, 10 Vet. App. 171 (1997) (sole administrative error is not present if the payee knew, or should have known, that the payments were erroneous).  Thus, a finding of sole administrative error requires not only error on the part of VA, but that the beneficiary is unaware that the payments are erroneous.

 The United States Court of Appeals for Veterans Claims (Court) explained that, "[s]tated another way, when an overpayment has been made by reason of an erroneous award based solely on administrative error, the reduction of that award cannot be made retroactive to form an overpayment debt owed to VA from the recipient of the erroneous award."  Erickson v. West, 13 Vet. App. 495, 499   (2000).  In other words, if a debt is the result solely of administrative error, the effective date of the reduction of benefits is the date of the last payment based on this error and, consequently, there would be no overpayment charged to the Veteran for an overpayment attributable to administrative error.  38 U.S.C.A. § 5112(b)(10)  (West 2014); 38 C.F.R. § 3.500(b) (2015).

The Court also has held that, before a decision can be made on whether the Veteran is entitled to a waiver of recovery of the assessed overpayment, it must be determined whether or not the overpayment was properly calculated.  See Schaper  v. Derwinski, 1 Vet. App. 430, 434 (1991). 

Given the Veteran's assertions, and the fact that record reflects varying amounts as to the debt in question, the Board finds that further action is needed to determine the correct amount of the debt, and whether any portion of the debt was created through administrative error. 

Additionally, a July 9, 2013 letter located in the Virtual VA electronic file indicates that the Veteran was sent a letter dated February 27, 2013 proposing reduction of his pension benefits.  Notably, the evidentiary record does not contain the February 27, 2013 letter.  While on remand, the AOJ should ensure that the evidentiary record contains any additional, relevant records not currently associated with the claims file, to include, but not limited to the letter dated February 27, 2013 proposing reduction of his pension benefits and any other pertinent information contained in his file (or a reconstruction thereof).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain and associate with the claims file copies of all outstanding records related to the matter on appeal, to include the February 27, 2013 proposing reduction of the pension benefits and any other relevant records not already associated.

2.  Conduct a written paid and due audit of the Veteran's account for the period of the overpayment.  This audit should reflect, on a month-by-month basis, the amounts actually paid to the Veteran, as well as the amounts properly due.  In addition, the audit should include the amount of the overpayment, if any, that may have been repaid by the Veteran.  A copy of the written audit should be added to the claims file and another provided to the Veteran and his representative.
 
3.  After completion of the above development, as well as any other action deemed necessary, formally adjudicate whether the overpayment charged to the Veteran was properly created, to include a determination as to whether the overpayment of benefits was the result of sole VA error under 38 U.S.C.A. § 5112(b)(9)(10) and 38 C.F.R. § 3.500(b)(2).  A comprehensive explanation of the reasons and bases for that decision should be prepared and incorporated into the claims file, to include a discussion of any information obtained from the Veteran. 

4.  If it is determined that any or all of the overpayment at issue was improperly created, award action should be taken to rectify the error.  In any case, the Veteran and his representative should be informed of the decision made and should be allowed the requisite period of time for a response.
 
5.  Thereafter, if a properly created debt remains, the Committee should review the record and reconsider the Veteran's request for waiver pursuant to the principals of equity and good conscience.  A formal, written record of the Committee's decision, including an analysis of the various elements to be considered, should be prepared and placed in the claims file.  A supplemental statement of the case is not the appropriate means for accomplishing this task, under proper appellate guidelines.
 
6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).
 
7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate 
SSOC that includes citation to and discussion of all additional legal authority considered (to include 38 U.S.C.A. § 5112 and 38 C.F.R. § 1.965(a)), along with clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999)).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE R. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


